Name: Decision of the EEA Joint Committee No 7/1999 of 29 January 1999 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  communications;  information technology and data processing
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(07)Decision of the EEA Joint Committee No 7/1999 of 29 January 1999 amending Annex XI (Telecommunication services) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0037 - 0038DECISION OF THE EEA JOINT COMMITTEENo 7/1999of 29 January 1999amending Annex XI (Telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 120/98 of 18 December 1998(1);Whereas Directive 97/33/EC of the European Parliament and of the Council of 30 June 1997 on interconnection in telecommunications with regard to ensuring universal service and interoperability through application of the principles of open network provision (ONP)(2) is to be incorporated into the agreement;Whereas the provisions on third country aspects of Directive 97/33/EC are to be adapted for the purposes of the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 5ca (Decision No 710/97/EC of the European Parliament and of the Council) in Annex XI to the Agreement: "5cb. 397 L 0033: Directive 97/33/EC of the European Parliament and of the Council of 30 June 1997 on interconnection in telecommunications with regard to ensuring universal service and interoperability through application of the principles of open network provision (ONP) OJ L 199, 26.7.1997, p. 32).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Article 17(1)(a), the word 'Treaty' shall be replaced by 'Agreement';(b) as regards the interconnection with third country organisations described in Article 21 of the Directive, the following shall apply:1. with a view to achieving a maximum degree of convergence in the application of a third-country regime in relation to interconnection, the Contracting Parties shall exchange information as described in Article 21(1) and consultations shall be held regarding matters referred to in Articles 21(2) within the framework of the EEA Joint Committee and according to specific procedures to be agreed by the Contracting Parties;2. whenever the Community negotiates with a third country on the basis of Article 21(2), in order to obtain comparable rights for its organisations, it shall endeavour to obtain equal treatment for organisations of the EFTA-States."Article 2The texts of Directive 97/33/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decison, are authentic.Article 3This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 297, 18.11.1999, p. 49.(2) OJ L 199, 26.7.1997, p. 32.